DETAILED ACTION
The Preliminary Amendment filed on March 23, 2021 has been entered. Claims 1-12 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments – re: 35 USC § 101
The claims fall into at least one of the four categories of patent eligible subject matter. The claims incorporate details regarding data gathering, analysis, and customer analysis (e.g., mental processes and organizing human activity). However, details regarding how face data of a customer is acquired by a camera and then matched against face data stored in a storage unit, along with the recitation that a determination of whether or not to store the face data is made based on if a match fails or not in combination with acquired behavior information of the customer in the shop, integrates the abstract ideas into a practical application. The integration of technology is more than a general application of the additional elements to the abstract ideas or a general link to technology; therefore, claims 1-12 are deemed to be statutory.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“matching unit” (claim 12)
“behavior information acquisition unit” (claim 12)
“condition determination unit” (claim 12)
The Specification describes a microprocessor that executes programs (Spec: p. 14). The microprocessor would be capable of accomplishing the functions of the aforementioned units.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (JP-2008257488-A) in view of Golan et al. (US 2014/0161316).
[Claim 1]	Watabe discloses a customer information registration apparatus comprising:
	at least one memory configured to store instructions (pp. 10-12 – Various units (understood to be hardware performing processing functions) are used to implement the invention. Such units would necessarily require memory to store instructions related to the executed operations); and
at least one hardware processor configured to execute the instructions (pp. 10-12 – Various units (understood to be hardware performing processing functions) are used to implement the invention) to:
match face data of a customer based on image data acquired by a camera in a shop against face data stored in a storage unit (p. 10: “When a person is recognized, they are photographed as images, and the results are input to the store customer image file unit 506 and the store. It records in the staying customer image file part 514 and the exit customer image file part 507, respectively.”; pp. 11-12: “When an image taken at the time when the customer takes a store entry action is read from the store entrance customer image file unit 506 and face authentication collation with a past visit customer face image registered in the customer information database 525 is sequentially performed in real time and matched. Then, a command is sent to the in-store promotion support processing unit 531 as the in-store promotion target customer. If the person is a VIP, the person in charge of the store is notified via the VIP store notification section 530.”);
acquire behavior information according to a behavior of the customer in the shop (p. 12: “The cash register system unit 521 activates the cash register shooting camera 504 installed behind the cash register unit when paying a large amount of money more than a certain amount when the customer pays the cash at the cash register in conjunction with the cash register for the product price settlement. A signal for photographing the customer front image is transmitted to the monitoring camera operation unit 509. The VIP identification processing unit 522 identifies a VIP (excellent customer) based on the image from the cash register unit video file unit 511 and the high-priced product settlement signal from the cash register system unit 521, and the information together with the date and time at that time is customer information. Transfer to database 525.”).

	Watabe does not explicitly 	determine, in a case where the matching fails, whether or not to store the face data into the storage unit based on the acquired behavior information acquired. However, in a time-in-store estimation environment using facial recognition (Golan: title, ¶¶ 9, 25), Golan discloses:
[0043] While unmatched exit images may be deleted at step 108, unmatched entrance images may also be also removed from the available entrance images in the entrance image database. At step 110, the entrance images in the entrance image database may be examined to determine whether any entrance image is too old to be a viable match. For example, at step 110, each entrance image in the entrance image database may be examined to determine whether any entrance image was taken prior to a specified time--i.e., whether the time stamp associated with the entrance image indicates that the image is older than a predefined period. For example, entrance images may be identified that are more than three hours old. In many applications, images that are more than three hours old are unlikely to produce a match because, for example in a store application, an individual is unlikely to spend more than three hours in a particular store. The old images identified at step 110 may be removed from the entrance image database at step 111. The removal of the old entrance images increases the speed and efficiency of the system because it reduces the number of entrance images that the facial recognition and match algorithms need to search. Furthermore, removal of the old entrance images can increase the accuracy of the system by removing unlikely candidates and thereby reducing the chances of a mismatch. In some embodiments, an entrance image may be removed from the database of images searched by the facial recognition algorithm, but the entrance image may be maintained in some form or location, either in the entrance image database or elsewhere. (Emphasis added)

	The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Watabe to determine, in a case where the matching fails, whether or not to store the face data into the storage unit based on the acquired behavior information acquired since “[t]he removal of the old entrance images increases the speed and efficiency of the system because it reduces the number of entrance images that the facial recognition and match algorithms need to search. Furthermore, removal of the old entrance images can increase the accuracy of the system by removing unlikely candidates and thereby reducing the chances of a mismatch.” (Golan: ¶ 43)
[Claim 2]	Watabe discloses wherein the at least one hardware processor is configured to execute the instructions to the determine whether or not to store the face data into the storage unit based on whether or not it is determined from the behavior information that the customer intends to purchase of a product or the customer has considered purchase of a product (p. 12: “The timing when the customer picks up the corresponding product from the display stand, that is, the timing when the product is returned to the display stand from the time when the communication between the product attachment IC tag and the IC tag information reader is interrupted, ie, the product attachment IC tag and the IC tag information reader. When it takes time for the product to be returned to the display stand or when the product is returned to the display stand, the shooting is automatically terminated after a certain period of time, and the video ends. The corresponding video transferred from the product review site video file unit 510 and the customer image staying in the store at the time are face-authenticated, a registration ID number is added to the customer face image that has been matched, and the face image other than the ID numbered face image In addition, the product ID number for the customer evaluation is added, and the instore promotion customer information temporary file section 523 and the in-store promotion product information temporarily Transferring the Airu unit 524.”; p. 12: “The cash register system unit 521 activates the cash register shooting camera 504 installed behind the cash register unit when paying a large amount of money more than a certain amount when the customer pays the cash at the cash register in conjunction with the cash register for the product price settlement. A signal for photographing the customer front image is transmitted to the monitoring camera operation unit 509. The VIP identification processing unit 522 identifies a VIP (excellent customer) based on the image from the cash register unit video file unit 511 and the high-priced product settlement signal from the cash register system unit 521, and the information together with the date and time at that time is customer information. Transfer to database 525.”; p. 16: “When the customer decides the product in the store, it is a video storage unit that captures a series of purchasing behaviors in which the corresponding product is picked up from the display stand and returned again.”; p. 17: “Face authentication collation is performed on all the product reviews performed by the customer in the store and the customer image staying in the store, and based on the information obtained by adding the product ID number for the customer review to the matched customer face image, Stores in a format in which the ID numbers of the products targeted by the customer in the store within a certain period in the past are linked in a time-series manner to the ID numbered face image of the customer who has a reputation.” By picking up, reviewing a product, and/or approaching a cash register with a product, a customer indicates that “the customer intends to purchase of a product or the customer has considered purchase of a product.” These activities are recorded and corresponding details are stored. For example, “[i]n the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time” (p. 4)).
[Claim 3]	Watabe discloses wherein the at least one hardware processor is configured to execute the instructions to determine whether or not to store the face data into the storage unit based on whether or not the behavior of the customer indicated by the behavior information satisfies a predetermined determination condition (p. 12: “The timing when the customer picks up the corresponding product from the display stand, that is, the timing when the product is returned to the display stand from the time when the communication between the product attachment IC tag and the IC tag information reader is interrupted, ie, the product attachment IC tag and the IC tag information reader. When it takes time for the product to be returned to the display stand or when the product is returned to the display stand, the shooting is automatically terminated after a certain period of time, and the video ends. The corresponding video transferred from the product review site video file unit 510 and the customer image staying in the store at the time are face-authenticated, a registration ID number is added to the customer face image that has been matched, and the face image other than the ID numbered face image In addition, the product ID number for the customer evaluation is added, and the instore promotion customer information temporary file section 523 and the in-store promotion product information temporarily Transferring the Airu unit 524.”; p. 12: “The cash register system unit 521 activates the cash register shooting camera 504 installed behind the cash register unit when paying a large amount of money more than a certain amount when the customer pays the cash at the cash register in conjunction with the cash register for the product price settlement. A signal for photographing the customer front image is transmitted to the monitoring camera operation unit 509. The VIP identification processing unit 522 identifies a VIP (excellent customer) based on the image from the cash register unit video file unit 511 and the high-priced product settlement signal from the cash register system unit 521, and the information together with the date and time at that time is customer information. Transfer to database 525.”; p. 16: “When the customer decides the product in the store, it is a video storage unit that captures a series of purchasing behaviors in which the corresponding product is picked up from the display stand and returned again.”; p. 17: “Face authentication collation is performed on all the product reviews performed by the customer in the store and the customer image staying in the store, and based on the information obtained by adding the product ID number for the customer review to the matched customer face image, Stores in a format in which the ID numbers of the products targeted by the customer in the store within a certain period in the past are linked in a time-series manner to the ID numbered face image of the customer who has a reputation.” By picking up, reviewing a product, and/or approaching a cash register with a product, a customer indicates that “the customer intends to purchase of a product or the customer has considered purchase of a product.” These activities are recorded and corresponding details are stored. For example, “[i]n the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time” (p. 4)).
[Claim 4]	Watabe discloses wherein the at least one hardware processor is configured to execute the instructions to, in a case where the behavior of the customer indicated by the behavior information satisfies the predetermined determination condition, determine to store the face data into the storage unit (p. 12: “The timing when the customer picks up the corresponding product from the display stand, that is, the timing when the product is returned to the display stand from the time when the communication between the product attachment IC tag and the IC tag information reader is interrupted, ie, the product attachment IC tag and the IC tag information reader. When it takes time for the product to be returned to the display stand or when the product is returned to the display stand, the shooting is automatically terminated after a certain period of time, and the video ends. The corresponding video transferred from the product review site video file unit 510 and the customer image staying in the store at the time are face-authenticated, a registration ID number is added to the customer face image that has been matched, and the face image other than the ID numbered face image In addition, the product ID number for the customer evaluation is added, and the instore promotion customer information temporary file section 523 and the in-store promotion product information temporarily Transferring the Airu unit 524.”; p. 12: “The cash register system unit 521 activates the cash register shooting camera 504 installed behind the cash register unit when paying a large amount of money more than a certain amount when the customer pays the cash at the cash register in conjunction with the cash register for the product price settlement. A signal for photographing the customer front image is transmitted to the monitoring camera operation unit 509. The VIP identification processing unit 522 identifies a VIP (excellent customer) based on the image from the cash register unit video file unit 511 and the high-priced product settlement signal from the cash register system unit 521, and the information together with the date and time at that time is customer information. Transfer to database 525.”; p. 16: “When the customer decides the product in the store, it is a video storage unit that captures a series of purchasing behaviors in which the corresponding product is picked up from the display stand and returned again.”; p. 17: “Face authentication collation is performed on all the product reviews performed by the customer in the store and the customer image staying in the store, and based on the information obtained by adding the product ID number for the customer review to the matched customer face image, Stores in a format in which the ID numbers of the products targeted by the customer in the store within a certain period in the past are linked in a time-series manner to the ID numbered face image of the customer who has a reputation.” By picking up, reviewing a product, and/or approaching a cash register with a product, a customer indicates that “the customer intends to purchase of a product or the customer has considered purchase of a product.” These activities are recorded and corresponding details are stored. For example, “[i]n the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time” (p. 4)).
[Claim 5]	Watabe discloses wherein the at least one hardware processor is configured to execute the instructions to determine whether or not to store the face data into the storage unit based on whether or not a value according to the behavior of the customer indicated by the behavior information exceeds a predetermined weight threshold value (p. 4: “In the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time.” “Over a certain amount” may be exemplified by a purchase amount exceeding a predetermined threshold value. The term “weight” is just interpreted as a relative value imparting some importance since there is no actual weighting performed in the claim).
[Claim 6]	Watabe discloses wherein the at least one hardware processor is configured to execute the instructions to, in a case where the value according to the behavior of the customer indicated by the behavior information exceeds the weight threshold value, determine to store the face data into the storage unit (p. 4: “In the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time.” “Exceeds the weight threshold value” may be exemplified by a purchase amount exceeding a predetermined threshold value. The term “weight” is just interpreted as a relative value imparting some importance since there is no actual weighting performed in the claim).
[Claim 7]	Watabe discloses wherein in the storage unit, the face data and the behavior information are stored in association with each other (p. 17: “Face authentication collation is performed on all the product reviews performed by the customer in the store and the customer image staying in the store, and based on the information obtained by adding the product ID number for the customer review to the matched customer face image, Stores in a format in which the ID numbers of the products targeted by the customer in the store within a certain period in the past are linked in a time-series manner to the ID numbered face image of the customer who has a reputation.”).
[Claim 8]	Watabe discloses wherein:
	in the storage unit, visit information is stored in association with the face data, the
visit information including at least one of a number of visits of a customer and a date of
a visit of a customer (p. 4 – “In the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time”); and
	the at least one hardware processor is configured to execute the instructions to,
in a case where the matching succeeds, update the visit information (p. 4: “In the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time, 2) The past customer visit face image stored in the customer information database is read out, and face authentication is collated with the visit customer image in real time, and if it matches, if the customer is a VIP (excellent customer), the store staff Visit customer face authentication verification unit that sends a signal to visit”; p. 7: “When the face authentication is matched with the image of the past visit customer, and the corresponding customer reads the information in which the ID number of the product targeted for evaluation in the corresponding store is stored in time series in the past certain period, the Analyze the product history based on categories such as item, color, design, size, price range, target age group, assumed situation of application, etc., and search and collate the results with the contents of the corresponding store handling product list database.”).
[Claim 9]	Watabe discloses wherein the at least one hardware processor is configured to execute the instructions to perform predetermined output according to a result of the determination (p. 12: “The timing when the customer picks up the corresponding product from the display stand, that is, the timing when the product is returned to the display stand from the time when the communication between the product attachment IC tag and the IC tag information reader is interrupted, ie, the product attachment IC tag and the IC tag information reader. When it takes time for the product to be returned to the display stand or when the product is returned to the display stand, the shooting is automatically terminated after a certain period of time, and the video ends. The corresponding video transferred from the product review site video file unit 510 and the customer image staying in the store at the time are face-authenticated, a registration ID number is added to the customer face image that has been matched, and the face image other than the ID numbered face image In addition, the product ID number for the customer evaluation is added, and the instore promotion customer information temporary file section 523 and the in-store promotion product information temporarily Transferring the Airu unit 524.”; p. 12: “The cash register system unit 521 activates the cash register shooting camera 504 installed behind the cash register unit when paying a large amount of money more than a certain amount when the customer pays the cash at the cash register in conjunction with the cash register for the product price settlement. A signal for photographing the customer front image is transmitted to the monitoring camera operation unit 509. The VIP identification processing unit 522 identifies a VIP (excellent customer) based on the image from the cash register unit video file unit 511 and the high-priced product settlement signal from the cash register system unit 521, and the information together with the date and time at that time is customer information. Transfer to database 525.”; p. 16: “When the customer decides the product in the store, it is a video storage unit that captures a series of purchasing behaviors in which the corresponding product is picked up from the display stand and returned again.”; p. 17: “Face authentication collation is performed on all the product reviews performed by the customer in the store and the customer image staying in the store, and based on the information obtained by adding the product ID number for the customer review to the matched customer face image, Stores in a format in which the ID numbers of the products targeted by the customer in the store within a certain period in the past are linked in a time-series manner to the ID numbered face image of the customer who has a reputation.” By picking up, reviewing a product, and/or approaching a cash register with a product, a customer indicates that “the customer intends to purchase of a product or the customer has considered purchase of a product.” These activities are recorded and corresponding details are stored. For example, “[i]n the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time” (p. 4)).
[Claim 10]	Watabe discloses wherein the at least one hardware processor is configured to execute the instructions to acquire the behavior information based on the image data acquired by the camera (p. 12: “The timing when the customer picks up the corresponding product from the display stand, that is, the timing when the product is returned to the display stand from the time when the communication between the product attachment IC tag and the IC tag information reader is interrupted, ie, the product attachment IC tag and the IC tag information reader. When it takes time for the product to be returned to the display stand or when the product is returned to the display stand, the shooting is automatically terminated after a certain period of time, and the video ends. The corresponding video transferred from the product review site video file unit 510 and the customer image staying in the store at the time are face-authenticated, a registration ID number is added to the customer face image that has been matched, and the face image other than the ID numbered face image In addition, the product ID number for the customer evaluation is added, and the instore promotion customer information temporary file section 523 and the in-store promotion product information temporarily Transferring the Airu unit 524.”; p. 12: “The cash register system unit 521 activates the cash register shooting camera 504 installed behind the cash register unit when paying a large amount of money more than a certain amount when the customer pays the cash at the cash register in conjunction with the cash register for the product price settlement. A signal for photographing the customer front image is transmitted to the monitoring camera operation unit 509. The VIP identification processing unit 522 identifies a VIP (excellent customer) based on the image from the cash register unit video file unit 511 and the high-priced product settlement signal from the cash register system unit 521, and the information together with the date and time at that time is customer information. Transfer to database 525.”; p. 16: “When the customer decides the product in the store, it is a video storage unit that captures a series of purchasing behaviors in which the corresponding product is picked up from the display stand and returned again.”; p. 17: “Face authentication collation is performed on all the product reviews performed by the customer in the store and the customer image staying in the store, and based on the information obtained by adding the product ID number for the customer review to the matched customer face image, Stores in a format in which the ID numbers of the products targeted by the customer in the store within a certain period in the past are linked in a time-series manner to the ID numbered face image of the customer who has a reputation.” By picking up, reviewing a product, and/or approaching a cash register with a product, a customer indicates that “the customer intends to purchase of a product or the customer has considered purchase of a product. These activities are recorded and corresponding details are stored.” For example, “[i]n the case of high-value payment over a certain amount, the cash register camera automatically captures the customer's front image, and stores the image along with the date and time at that time” (p. 4)).
[Claim 11]	Claim 11 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Watabe discloses a customer information registration apparatus having a storage unit to execute the disclosed functions (pp. 10-12 – Various units (understood to be hardware performing processing functions) are used to implement the invention. Such units would necessarily require memory to store instructions related to the executed operations).
[Claim 12]	Claim 12 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Watabe discloses a non-transitory computer-readable recording medium having a program recorded thereon, the program comprising instructions for causing a customer information registration apparatus having a storage unit to realize the disclosed functions (pp. 10-12 – Various units (understood to be hardware performing processing functions) are used to implement the invention. Such units would necessarily require memory to store instructions related to the executed operations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akselrod et al. (US 2018/0061010) – Blurs the faces of people registered in an opt-out registry (¶ 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683